DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 8 and 18 reciting “an anti-resonant frequency of the first radiating element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 reciting “an anti-resonant frequency of the first radiating element, current flows from the first coupling element to the second coupling element or the second radiating element via the capacitance” is indefinite, since scope of “an anti-resonant frequency” cannot be ascertained, i.e., such a term is NOT well established in the art. 
Claims 9-11 are rejected for depending therefrom. 
Claim 10 reciting “an anti-resonant frequency of the first radiating element” is indefinite, since scope of this limitation cannot be ascertained. 

There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Ueki” (US 2014/0049440).
Claim 1: Ueki discloses an antenna coupling element comprising: 
a first coil L1a, L1b (Fig. 9); and 
a second coil L2a, L2b coupled to the first coil (by virtue of forming a “coupling adjustment circuit” 24, see ¶ [0061]); wherein 
a first (lower) end of the first coil is a feed circuit connection end 41, a second (upper) end of the first coil is a first radiating element connection end 42, a first (upper) end of the second coil is a second radiating element connection end 12, and a second (lower) end of the second coil is a ground connection end 43.  

However, Ueki discloses in an alternate embodiment (Fig. 2B) a winding direction of the first coil L1 that is routed along a current path from the feed circuit connection end to the first radiating element connection end and a winding direction of the second coil L2 that is routed along a current path from the second radiating element connection end to the ground connection end are opposite to each other.
Ueki teaches [0038] “a magnetic field generated as a result of flowing of the current b in the coil element L1a is coupled to the coil element L2a and thus an induced current d flows in the coil element L2a in an opposite direction.”
Ueki further teaches [0012] “In addition, even if the first radiating element and the second radiating element are arranged close to each other, a degree of coupling can be set to a predetermined degree of coupling, so that a feeding circuit and a multiple resonant antenna can be easily matched.” 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Ueki’s invention such that a winding direction of the first coil that is routed along a current path from the feed circuit connection end to the first radiating element connection end and a winding direction of the second coil that is routed along a current path from the second radiating element connection end to the ground connection end are opposite to each other, in order to set to a predetermined degree of coupling, so that a feeding circuit and a multiple resonant antenna can be easily matched. 

Claims 6 and 7: Ueki discloses the antenna coupling element according to claim 1, wherein a capacitance Ca, Cb (Fig. 2B) is defined between the first coil L1 and the second coil L2; 

a second radiating element 12 electrically connected to the second radiating element connection end 44.

Claim 8: As best understood, Ueki discloses an antenna device comprising: 
a first radiating element 11 (Fig. 9); 
a second radiating element 12; 
a coupling circuit 24 including a first coupling element L1 and a second coupling element L2, the first coupling element being electrically connected between the first radiating element and a feed circuit 30, the second coupling element being inductively coupled to the first coupling element [0062] and electrically connected between the second radiating element and a ground 43. 
Ueki fails to expressly teach a capacitance provided between the first coupling element and the second coupling element; wherein at an anti-resonant frequency of the first radiating element, current flows from the first coupling element to the second coupling element or the second radiating element via the capacitance.
However, in an alternate embodiment, Ueki discloses a capacitance Ca, Cb (Fig. 2B) provided between the first coupling element L1 and the second coupling element L2, wherein at an anti-resonant frequency of the first radiating element, current flows from the first coupling element to the second coupling element or the second radiating element via the capacitance (this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 

Ueki further teaches [0012] “In addition, even if the first radiating element and the second radiating element are arranged close to each other, a degree of coupling can be set to a predetermined degree of coupling, so that a feeding circuit and a multiple resonant antenna can be easily matched.” 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Ueki’s invention such that a capacitance is provided between the first coupling element and the second coupling element, wherein at an anti-resonant frequency of the first radiating element, current flows from the first coupling element to the second coupling element or the second radiating element via the capacitance, in order to set to a predetermined degree of coupling, so that a feeding circuit and a multiple resonant antenna can be easily matched. 

Claims 9-11: Ueki discloses the antenna device according to claim 8, wherein the first coupling element and the second coupling element are coils coupled to each other with a magnetic field (see Figs. 2B, 9 and ¶ [0062]); and the capacitance is generated between the coil that is the first coupling element and the coil that is the second coupling element [0040]; 
wherein at an anti-resonant frequency of the first radiating element, a direction of current that flows from the first coupling element to the second coupling element via the capacitance is a same direction as a direction of current that flows through the second coupling element as a result of magnetic field coupling with the first coupling element (see ¶¶ [0037-0040]).


Claim 12: As best understood, Ueki discloses an electronic device 102 (Fig. 4A) comprising: the antenna device according to claim 7; 
a feed circuit 30 (Figs. 2B, 4A, and 9) electrically connected to the antenna device; and 
a casing [0002] accommodating the feed circuit; wherein 
a portion or all of the first radiating element and the second radiating element are a portion of the casing (a skilled artisan would appreciate that “a communication terminal apparatus, as discussed in ¶ [0002], inherently has a casing for housing said feed circuit and the radiating elements).

Claims 14 and 17: Ueki discloses the antenna device according to claim 7, wherein the first radiating element is a feed radiating element and the second radiating element is a passive radiating element (see Figs. 2B and 9); 
wherein current flows through a path of the first radiating element, the first coil, and the second radiating element only if an impedance of the second radiating element is lower than an impedance of the second coil (¶ [0096]: impedance and degree of coupling can be defined as desired; hence, obvious to a skilled artisan for enhanced antenna operation, e.g., communication diversity in desired frequencies).

Claim 18: As best understood, Ueki discloses the antenna coupling element according to claim 1, wherein at an anti-resonant frequency of the first radiating element, current flows from the first coil to the second coil or the second radiating element (see ¶¶ [0037-0040]).
Allowable Subject Matter
Claims 2-5, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US 2014/0266964)
Kato (US 2011/0309994)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/HASAN ISLAM/Primary Examiner, Art Unit 2845